Case: 2:21-cv-00261-SDM-CMV Doc #: 45 Filed: 09/09/21 Page: 1 of 1 PAGEID #: 260




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

THE TAILWIND GROUP, INC., et al.,
Plaintiffs,                                   :      Civil Action 2:21-cv-261
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Vascura
                                              :
v.

FIRE GUARD LLC, et al.,
Defendants.                                   :


                              OPINION AND ORDER
      Magistrate Judge Vascura’s August 16, 2021 Report and Recommendation

(R&R) suggests that this action be dismissed without prejudice as to Defendants

Fire Guard Services and John Does 1-X pursuant to Fed. R. Civ. P. 4(m) for failure

to timely effect service of process. (ECF No. 43, PageID 257.) The time for filing

objections has passed, and no objections have been filed. For the reasons set forth in

the R&R, the Court hereby ADOPTS the R&R (ECF No. 43) and DISMISSES

WITHOUT PREJUDICE this action against Fire Guard Services and John Does 1-

X pursuant to Rule 4(m).

      IT IS SO ORDERED.

                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
